DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action, of which claims 1, 8 and 15 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation “a deduplication data structure comprising one or more entries that each identify a respective fingerprint, and pointer” is unclear as to the respective entries.
The claimed limitation “a ClientBlockList data structure comprising one or more entries that each identify a respective handle, retention date, and block” is unclear as to the respective entries.
The claimed terms ‘pointer’ and ‘location’ are not clear whether these two are referring to the same limitation. Applicant is suggested to use consistent claim term throughout all claims.
The last adding step limitation is unclear whether the ‘fingerprint’ is same as the ‘block’. Applicant is suggested to use consistent claim term throughout all claims. 
The determining step recites “storing the block identified in the write request at location 'L' in the deduplication data structure” is unclear and inconsistent with the data structure recited earlier steps.
Claim 3 recites “removing any entries whose retention date has passed” is unclear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 include a computer readable storage medium having data stored therein instructions that are executable by one or more hardware processors to perform operations as recited in the claim.  However, the specification did not define what type of medium is included in a computer readable storage medium. According to MPEP 2111, examiner obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases.  Therefore, examiner interprets the computer readable storage medium including any type of medium which includes carrier medium such as signals.  Signals are directed to a non-statutory subject matter.  Thus, claims 8 and 15 are rejected under 35 U.S.C. 101 for directing to a non-statutory subject matter. Applicant is advised to amend to “a non-transitory computer readable storage medium” to overcome the rejection.
Claims 9-14 and 16-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al., US 20110016091 A1 (hereinafter “Prahlad”) and in view of Chambliss et al., US 20160034201 A1 (hereinafter “Chambliss”).

As to claims 1, 8 and 15,
Prahlad teaches a method, comprising: maintaining, at a server (Prahlad, paragraph 0057 various email servers), a deduplication data structure comprising one or more entries that each identify a respective fingerprint, and pointer (Prahlad, paragraph 0054-0055 for Redundant instances may be detected and reduced at several locations or times throughout the operation of the system. The single instancing system performs single instancing of data at a computing system that contains or originally generated the data with hash value, message digest, checksum, digital fingerprint, digital signature or other sequence of bytes); 
maintaining, at the server, a ClientBlockList data structure (Prahlad, Fig. 2 and paragraph 0060 for data file produced by email server contain containers and each containers holds email messages for specific user. The single instancing system understand the structure of the data file 210 before performing any single instancing operations) comprising one or more entries that each identify a respective handle, retention date, and block (Prahlad, Fig. 2 and paragraph 0065 for a single instancing system employs a single storage policy with preferences that contains a set of rules for data retention of data objects associated with the storage policy. The single instancing system in this example stores single instance data in a single location and in a manner to ensure that any relevant, unique data is retained, but only a single instance of common data is copied to the data store. Notably, a single instancing agent creates, updates, or maintains a single instance database or index that represents or stores the substantially unique identifiers of each file or data object. The single instance database or index is associated with a single storage policy that is separate from one or more data stores that store the data copies. A single storage policy may represent a storage location that includes existing data, as well as new data that has been compared to the existing data and identified as being unique); 

receiving, at the server, a write request that identifies a handle, retention date, and block (Prahlad, paragraph 0055 for a client computing system that is providing data that is the target of a storage operation may receive a request from the single instancing system to provide a substantially unique identifier (for example, a hash value, message digest, checksum, digital fingerprint, digital signature or other sequence of bytes that substantially uniquely identifies the file or data object) of each file or data object included in the storage operation);

computing, at the server, a fingerprint of the block identified in the write request (Prahlad, para 0056 for as an alternative to the single instancing system generating the substantially unique identifier, the client computing system may itself generate substantially unique identifiers for each file or data object that is stored on the client computing system on an ongoing or other basis. When a storage operation is requested, the single instancing system determines if another file or data object exists with a substantially unique identifier matching that of the one provided by the client computing system. If the single instancing system is already aware of a similar file or data object, then the client computing system does not need to send the redundant file or data object to a secondary storage location or destination); 

determining, by the server, whether the fingerprint is in the deduplication data structure, and when the fingerprint is not in the deduplication data structure, storing the block identified in the write request at location 'L' in the deduplication data structure, and adding, to the deduplication data structure, an entry that identifies the fingerprint and the location ‘L’ (Prahlad, paragraph 0058 for The single instancing system may then generate a substantially unique identifier for each data object within the file, rather than each file, and store this substantially unique identifier in the single instance database component 140 or other index. The single instancing system may also store information about the associations between the data objects and their containing files); and

adding, to the ClinetBLockList data structure, an entry that identifies the handle, retention data, and fingerprint (Prahlad, paragraph 0058 for The single instancing system may then generate a substantially unique identifier for each data object within the file, rather than each file, and store this substantially unique identifier in the single instance database component 140 or other index. The single instancing system may also store information about the associations between the data objects and their containing files).

Prahlad does not explicitly teach a deduplication data structure comprising one or more entries. However, Chambliss teaches a deduplication data structure comprising one or more entries (Chamblis, paragraph 0063 for the address to table map contains entries [(data X at A, time 03:30, size 1), (data Y at B, 04:00), (data X at C, 06:00, size 1)}).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prahlad by including method for managing de-duplication of data in a storage system, with the selection of data based on estimated de-duplication benefits in order to improve resource utilization as taught by Chambliss.
  
As to claims 2, 9 and 16,
The method as recited in claim 1, wherein the ClientBlockList data structure is specific to a particular client, and a respective ClientBlockList data structure is maintained at the server for each of a plurality of clients (Prahlad, Fig. 2 and paragraph 0057 and 0060). 

As to claims 3, 10 and 17,
The method as recited in claim 1, further comprising scanning the ClientBlockList data structure and removing any entries whose retention date has passed (Chambliss, paragraph 0064, For data Y there is one missed duplicate because the time difference between 06:00 and 04:00 is greater than the retention time parameter of 1 hour. If these operations had been applied to a de-duplicating storage system whose fingerprint retention time for duplicate detection is uniformly 1 hour, then the fingerprint for data X inserted at 02:01 would have been removed from the detection directory prior to 03:30).  

As to claims 4, 11 and 18,
The method as recited in claim 3, further comprising, for a particular fingerprint 'F,' decrementing a reference count in the deduplication data structure when an entry that includes fingerprint 'F' is removed from the ClientBlockList data structure (Prahlad, para 0054 for Reducing or eliminating redundant instances of data resulting from a storage operation is sometimes referred to here as de-duplication or "single instancing," because what would traditionally be stored as many instances of the same data is reduced to as few as one. Redundant instances may be detected and reduced at several locations or times throughout the operation of the system that will now be described).  

As to claims 5, 12 and 19,
The method as recited in claim 1, wherein the deduplication data structure spans multiple client domains (Prahlad, Fig. 2 and paragraph 0089 for the single instancing system can comprise multiple single instancing, or de-duplication, components (e.g., databases) for processing and/or storing single instance copies 350 of data from different applications and/or file formats).  

As to claims 6, 13 and 20,
The method as recited in claim 1, wherein the method further comprises providing a block storage API that enables a client to specify a retention date on each block identified in a write request (Prahland, paragraph 0105-0106 for the agents 370 can also be configured to remotely access data stored on the client devices 364 through one or more application programming interfaces (APIs), remote procedure calls (RPCs) or the like. the agent 370 is configured to perform data management or storage operations in accordance with one or more storage policies or other preferences including retention policies).

As to claims 7 and 14 
The method as recited in claim 1, where a deduplication process performed with respect to the block identified in the write request is performed without reference to the retention date of that block (Prahlad, paragraph 0065, a single instancing agent creates, updates, or maintains a single instance database or index that represents or stores the substantially unique identifiers of each file or data object).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Prahlad et al. (US 20100332479 A1) discloses systems and methods for performing data storage operations, including content-indexing, containerized deduplication, and policy-driven storage, within a cloud environment. The systems support a variety of clients and cloud storage sites that may connect to the system in a cloud environment that requires data transfer over wide area networks, such as the Internet, which may have appreciable latency and/or packet loss, using various network protocols, including HTTP and FTP. Methods are disclosed for content indexing data stored within a cloud environment to facilitate later searching, including collaborative searching.
The reference Tofano (US 20200057752 A1) discloses one or more computing devices that may perform deduplication of data. For instance, a first device may receive, from a second device, a first data-portion identifier corresponding to a first deduplication data portion. The first device may include a first index portion of a deduplication index and the second device may include a second index portion of the deduplication index. Further, the first data-portion identifier may be received based on a first data-portion identifier portion being in a range of values assigned to the first index portion. The first device may locate, in the first index portion of the deduplication index, a second data-portion identifier that matches the first data-portion identifier. The first device may associate the first reference information for the first deduplication data portion with a second deduplication data portion referenced by reference information associated with the second data-portion identifier.
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



8/9/2022
/NARGIS SULTANA/Examiner, Art Unit 2164